Citation Nr: 1704289	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to an undiagnosed.  

2.  Entitlement to service connection for a bilateral hand disorder, to include as due to service connected psoriasis or an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to June 1996 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

The Board also notes that the issue was certified as a claim of entitlement to service connection for an undiagnosed illness, claimed with lung condition and bilateral hand condition.  However, in his November 2011 notice of disagreement, the Veteran argued that his in-service bilateral hand injury should have been addressed as a direct service connection claim.  Further, at the hearing the Veteran testified that he currently has a diagnosis of psoriatic arthritis in his hands.  The Veteran submitted a letter from August 2016 by Dr. M.L. stating that the Veteran's service connected psoriasis developed into psoriatic arthritis affecting joints in his hands and fingers.  Accordingly, the Board has recharacterized the issue as reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that he is entitled to service connection for a lung disability and for a hand disability.  The Veteran asserts that he is entitled to service connection on a presumptive basis for an undiagnosed illness due to his service in the Persian Gulf War.  As for his hand disability, the Veteran also claims he is entitled to service connection on a direct basis due to an in-service motor vehicle accident or on a secondary basis due to his service-connected psoriasis. 

As to the claimed disability of his lungs, the October 2010 VA examiner opined that the Veteran's respiratory problems were actually due to a deviated septum that was repaired after the Veteran's service.  However, the VA examiner noted linear atelectasis or scarring in the left lower lobe of the Veteran's lungs, but did not discuss the significance of this finding.  This discrepancy requires clarification. 

With respect to the hands, the Veteran originally claimed entitlement to service connection for an undiagnosed hand disability as due to his Persian Gulf War service.  Treatment notes from September and October 2008 indicate that the Veteran has degenerative changes to a finger on his right hand, "probabl[y] from prior injuries."  In a June 2011 opinion, the VA examiner opined that the Veteran's bilateral hand condition has a clear and definite diagnosis of mild to moderate osteoarthritis of the first and second digits of the bilateral hands.  Therefore, the VA examiner pointed out that the Veteran did not meet the criteria for an undiagnosed illness. 

In response, the Veteran argued in his November 2011 NOD that his bilateral hand osteoarthritis referenced in the June 2011 VA opinion should have been addressed as a separate theory of entitlement, not just denied for not meeting the undiagnosed illness criteria.  Further, the Veteran reported that he had been in a motor vehicle accident in service, during which he suffered frostbite of both hands.  The Veteran pointed out that the October 2010 VA examiner noted that his hand arthritis is aggravated by the cold.  The Veteran concluded by reasserting that both theories of entitlement, undiagnosed illness and the in-service motor vehicle accident, should have been addressed.  A service treatment record (STR) from January 1996 indicates that the Veteran complained of back and hand pain after being in a motor vehicle crash.  The Veteran's substantive appeal (VA Form-9) reiterated that he desired to have the in-service motor vehicle accident and ensuing frostbite considered, not just his undiagnosed illness claim.  

At the August 2016 hearing, the Veteran asserted that he has been diagnosed with psoriatic arthritis in his hands.  He testified that his psoriatic arthritis is due to his service-connected psoriasis.  A medical opinion from Dr. M.L. dated August 2016 supports the Veteran's testimony and states that he has psoriatic arthropathy in his hands and other joints that is due to his psoriasis.  However, this opinion failed to provide a rationale for this conclusion or cite to supporting evidence.  As such, another VA opinion is necessary to resolve the Veteran's claim.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, return the claims file to the VA examiner who offered the November 2010 opinion as to the etiology of the Veteran's claimed lung disability.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  The claims folder, including a copy of this remand, should be reviewed by the examiner and the VA examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the Veteran's November 2010 VA examination report and the August 2016 hearing.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a) Identify any currently diagnosed respiratory disability. 

(b) For each diagnosed respiratory disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the respiratory disability is etiologically related to, or began during, the Veteran's active service. 
 
(c)  If the Veteran has any respiratory symptomatology that is not attributable to a known clinical diagnosis, this must be specifically noted and explained in the report.  If so, the examiner should also comment on the severity of symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The examiner should specifically address the November 2010 VA examiner's report noting linear atelectasis or scarring in the left lower lobe of the Veteran's lungs and the treatment note from October 2010 indicating that the Veteran's lung functioning was only "borderline normal."

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  After completion of the above development, an appropriate VA examination should be conducted with respect to his hands.  The claims folder, including a copy of this remand, should be reviewed by the examiner and the VA examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the January 1996 STRs indicating hand pain resulting from a motor vehicle crash, the Veteran's November 2010 VA examination report, the June 2011 addendum opinion, the Veteran's November 2011 notice of disagreement, the August 2016 hearing, and the August 2016 letter from Dr. M.L. relating his psoriatic arthritis in his hands to his service-connected psoriasis.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a) Identify any currently diagnosed hand disability. 

(b) For each diagnosed hand disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hand disability is etiologically related to, or began during, the Veteran's active service. 

(c) For each diagnosed hand disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any hand disability was caused or aggravated by the Veteran's service-connected psoriasis. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should specifically address the January 1996 STRs indicating hand pain resulting from a motor vehicle crash, the Veteran's November 2010 VA examination report, the June 2011 addendum opinion, the Veteran's November 2011 notice of disagreement, the August 2016 hearing, and the August 2016 letter from Dr. M.L. relating his psoriatic arthritis in his hands to his service-connected psoriasis.  The VA examiner should also address the Veteran's claims that frostbite from the January 1996 motor vehicle crash led to his current hand disability.  

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

4.  After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







